Exhibit 99.1 FOR IMMEDIATE RELEASE Qualstar Announces Appointment of Mr. Daniel K. Jan Executive Vice President. Simi Valley, CA (USA) March 26, 2014 – Qualstar Corporation (NASDAQ: QBAK), a manufacturer of data security and archive storage solutions and high efficiency power supplies, is pleased to announce the addition of Mr. Daniel K. Jan to Qualstar’s executive team. Mr. Jan will assume the pivotal role of Executive Vice President, reporting directly to Steven N. Bronson, Qualstar’s Chief Executive Officer. Mr. Jan will be responsible for overseeing day to day operations, as well as the continued development of strategic partnerships and potential acquisitions. Mr. Jan joins Qualstar from BDT Products, Inc., a subsidiary of Germany’s BDT Media Automation GmbH, the recognized world leader in OEM tape automation. Mr. Jan served as president at BDT, spearheading growth in BDT’s worldwide sales for its tape and storage business. With over 25 years of industry experience spanning semiconductor memory to hard disks, optical, and tape storage technologies, he’s held leadership roles at startups in Silicon Valley, where he spent 12 years, and medium and large companies including IBM. “ The world will continue to experience an explosion of data growth - more so now with companies focusing on business intelligence, the Internet of Things, and bio-devices ,” Mr. Jan said. “ No longer is static storage enough. Businesses have the need to easily use data when needed - whether instantaneously, in 5 minutes from now or in 30 years. The applications for data flow, content management, and storage must be integrated into easy-to-use solutions. Qualstar’s new management team is building on the company’s solid storage foundation and committing itself to provide state-of-the art solutions for the any-where, anytime data needs of today’s businesses. I fully support Qualstar’s new direction and look forward to working with the team to deliver new innovative and complete solutions that address the users’ needs
